Case 2:20-cr-00210-PD Document 66 Filed 06/15/21 Page 1 of 3

Noah Gorson, Esquire

Identification No. 34323

email ng@gorsonlaw.com

Amold Silverstein, Esq

Identification No.

email arnold silverstein@ gmail.com

1845 Walnut Street # 1300

Philadelphia, PA 19103

(215) 569-4661 Attorneys for Defendant

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA
VS. : CRIMINAL NO, 20-CR-210

MICHAEL “OZZIE” MYERS”

MOTION TO CONTINUE TRIAL DATE
TO ‘THE HONORABLE, THE JUDGE OF THE SAID COURT:

Defendant, Michael “Ozzie” Myers, by and through co-counsel, Noah Gorson and
Arnold Silverstein (“counsel”), requests a continuance of the trial date in the above, and in
support of this motion state:

1, On or about July 21, 2020, Defendant was indicted in the above captioned
matter and charged in Count One with conspiracy to deprive persons of civil rights 18
United States Code § 241 and related charges in Counts Two through Eight.

2. Pursuant to the Court’s most recent Scheduling Order, this matter
is set for trial on June 22, 2021.

3, Although the Government and Defense counsel have diligently attempted
to prepare for trial, due to the COVID-19 pandemic it has been exceedingly problematic, in
particular, for counsel and Defendant to meet as often as necessary for trial preparation.
Further, due to the COVID-19 pandemic it has been exceedingly difficult for Defense
counsel to complete the necessary investigation and interview of potential witnesses.

4, The Government has no objection to Defendant’s request for a continuance.

5. This case meets the criteria set forth in 18 U.S.C, § 3161 for unusual and

 
Case 2:20-cr-00210-PD Document 66 Filed 06/15/21 Page 2 of 3

complex matters due to the nature of the prosecution, and the existence of novel questions
of fact and law, resulting in the need for additional time beyond the limits established by this
section to prepare for pretrial and trial proceedings.

6. The ends of justice and the need to ensure the safety of all participants
will be served by granting this request and clearly outweigh the interest of the public and
the Defendant in a speedy trial as defined in 18 U.S.C. § 3161.

7. Defendant agrees to such a continuance.

10, This motion is filed in good faith and not for the purpose of delay.

RESPECTFULLY SUBMITTED:

By: _/s/ Noah Gerson
NOAH GORSON, ESQUIRE
ATTORNEY FOR DEFENDANT

By: _/s/ Arnold Silverstein
ARNOLD SILVERSTEIN, ESQUIRE
ATTORNEY FOR DEFENDANT

 
Case 2:20-cr-00210-PD Document 66 Filed 06/15/21 Page 3 of 3

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Motion was served
upon the following in the manner indicated on today's date of June 15, 2021:

ECF
Honorable Paul $8. Diamond
USS, Courthouse
601 Market Street, Room 14614
Philadelphia, PA 19106-1773

ECF
Department of Justice
United States Attorney=s Office
Eastern District of Pennsylvania
Assistant United States Attorney
Etic Gibson, Esq.
615 Chestnut Street, Suite 1250
Philadelphia, PA 19106-4476

By: _/s/ Noah Gorson
NOAH GORSON, ESQUIRE

 
